Title: From William Stephens Smith to Abigail Smith Adams, 29 June 1811
From: Smith, William Stephens
To: Adams, Abigail Smith



Respected and Dear Madam
Lebanon—June 29th. 1811.

I was much gratified by the receipt of a few lines from you under date of Feby. 11th. enclosing a Letter from my Son William whose improvement I notice with pleasure—
my Son John attends his dear mother and Sister on a visit to you, I proposed to attend Mrs: S. the last fall, and again pressed her to visit you in the Winter being confident both you and herself would feel more at ease than either could be when Seperated under the unpleasant Symptoms of an approaching cancer, but I was not able to induce the movement—It is now undertaken not from any encreased apprehension, but only from a Solicitude clearly to ascertain the nature of the complaint and to have such remedies applyed as the Skill and Abilities of the good Doctor Welch may direct as most adviseable, and I can but flatter myself but I shall soon learn, of the pain that is sometimes acute will being removed and all apprehensions of danger  desipated—you may readily Suppose I shall be very solicitous to hear from you fully and particularly on this interesting subject,—We have been married five and twenty years and I part with my dear Companion & friend tho only on a visit to her amiable parents with an encreased reluctance, and seriously lament that I cannot personally attend her, I am not sick, but I have been beset with a very heavy cold, and am not yet perfectly recovered from its effects and think the Journey might materially incommode me, therefore I stay at home, present me most respectfully to The Prest. and ask him to translate the following lines of Horace for you as applicable to his dear Daughter and yours affectionately
W: S: SmithFelices ter et amplius
Quos irrupta tenet copula: nec malis
Divulsus querimoniis
Supremâ citius Solvet amor die.
